Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 2/8/2021 has been entered.  Claims 1-20 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1, 11, and 19 to similarly recite “wherein the interactive image is Scalable Vector Graphics”.  Applicant argues on pages 9-15 regarding claims 1-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Waese is now modified with Harvill to teach the limitations as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 19 and dependent claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 19 are claiming an alternative process that performs rasterization at the user interface layer rather than at a reporting service, so clearly the process is not dependent on the reporting service for rasterization.  Thus there is no support in the specification for “wherein the interactive image is dependent on a reporting service for rasterization”.  The specification, in the middle paragraph of page 8 in the last paragraph of page 11 through the first paragraph of page 12 of the specification, describe the conventional method and describes the invention’s differences from the conventional technologies where the rasterization is performed at the user interface layer and is thus not dependent on the reporting service for rasterization.  Thus there is no support in the specification for the above limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Waese et al. (NPL “Data Visualization Tools for Large Biological Data Sets”) in view of Harvill et al. (US PGPUB 20100106283).
As per claim 1, Waese discloses a method of processing graphics in computing environments (Waese, abstract), the method comprising: 
receiving a request from a user to rasterize an interactive image rendered in a user interface, wherein the interactive image is dependent on a reporting service for rasterization (Waese, Figure 2.2, p. 39, last paragraph – p. 40, first paragraph, where the “ZUI interface” (zoomable user interface) receives zooming requests from users to zoom the visualized chart, and p. 55, last paragraph, where the ZUI management and data visualizations occur on the “front end” which maps to the user interface),
and wherein the interactive image is Scalable Vector Graphics (Waese, Figure 2.7 and Section 2.2.7, p. 46, where the viewed files are in SVG format);
eliminating a rasterizing dependency on the reporting service by rasterizing the interactive image at a user interface layer associated with the user interface, to avoid adding to a processing load at the reporting service (Waese, Figure 4.3 and p. 68, first paragraph, where “the ‘Save’ button produces PNG and SVG images suitable for publication”; this maps to rasterizing the interactive image into a PNG (bitmap) file at the user interface. In addition, in this step, there is no actual sending out to a reporting service being carried out with its increased load on the reporting service, in which case the wherein clause can be fairly interpreted as expressing an intended result of using the applicant’s approach); and
Waese discloses saving the image as a rasterized .PNG file (Waese, Section 4.2.1, p. 55, second paragraph, where the user can download pre-rendered .PNG files from the database) but doesn’t specifically disclose transmitting the rasterized image to the reporting service for reporting out the rasterized image.  However Harvill discloses transmitting the rasterized image to the reporting service for reporting out the rasterized image (Harvill, [0024] and [0170] and Fig. 1A, #106, where a source image created by a user to represent their embroidery design is uploaded to a server (the embroidery unit #106) and this image can be in a rasterized format. The claimed “reporting out” can be interpreted as any means of making an image available, thus the uploading of a rasterized image to an embroidery server meets the claim).
The claimed invention differs from Waese in that it substitutes transmitting the rasterized image to the reporting service for reporting out the rasterized image for saving a rasterized copy of the SVG image in a database.  Such substitution is, however, well known in the art.  One of ordinary skill in the art at the time the invention was filed could have performed the simple substitution of saving a rasterized image for later viewing from Harvill replacing the saving of a rasterized SVG file to the database because the predictable result for either would be giving the user a way of previewing a rendered version of their image (Harvill, [0024]).  Furthermore, both Waese and Harvill use and disclose similar system functionality (i.e. rasterization of user actions for display which are also in a related field of endeavor) so that the combination is more easily 

As per claim 9, claim 1 is incorporated and Waese in view of Harvill discloses wherein rasterizing the interactive image at the user interface layer comprises:
receiving, by a rasterizing module, the interactive image (Waese, p. 55, last paragraph and p. 56, first paragraph, where elements are received in the ZUI framework for rendering);
capturing, by the rasterizing module, styles defined within the interactive image (Waese, p. 56, first paragraph, where the scale and visibility of each element map to styles);
drawing, by the rasterizing module, the interactive image on an HTML canvas (Waese, p. 56, first paragraph, where the elements are drawn on the HTML5 canvas); and
converting, by the rasterizing module, the HTML canvas to a byte array that represents the interactive image (Waese, p. 68, first paragraph, where the canvas is saved to a PNG file).

As per claim 10, claim 1 is incorporated and Waese in view of Harvill discloses wherein the reporting service is a backend restful service deployed on a web server (Waese, p. 60, last paragraph, where data is retrieved from a RESTful web service).

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the system which is disclosed by Waese in the abstract), thus they are rejected on similar grounds.

As per claim 17, the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 10, thus they are rejected on similar grounds.

As per claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium which is disclosed by Waese in Figure 2.2 and Section 2.4.1 as the data processing functions, ZUI framework, and data visualization modules), thus they are rejected on similar grounds.

As per claim 20, claim 19 is incorporated and Waese in view of Harvill discloses wherein the processor configured to transmit the rasterized image to the reporting service for rendering the rasterized image and is further configured to:  avoid usage of resources associated with the reporting service by rasterizing the interactive image at the user interface layer (Waese, Figure 4.3 and p. 68, first paragraph, where “the ‘Save’ button produces PNG and SVG images suitable for publication”; this maps to rasterizing the interactive image into a PNG (bitmap) file at the user interface. In addition, in this step, there is no actual sending out to a reporting service being carried out with its increased load on the reporting service, in which case the wherein clause can be fairly interpreted as expressing an intended result of using the applicant’s approach).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Waese et al. (NPL “Data Visualization Tools for Large Biological Data Sets”) in view of Harvill et al. (US PGPUB 20100106283) as applied to claim 1 above, and in further view of SAS (NPL “SAS 9.4 ODS Graphics Designer User’s Guide”).
As per claim 2, claim 1 is incorporated and Waese in view of Harvill doesn’t disclose but SAS discloses providing, by the reporting service, the rasterized image to the user for embedding in an application (SAS, p. 6, seventh bullet point and top of p. 81, where a graph (image) can be copied to a clipboard for pasting to other applications).
Waese in view of Harvill teaches rasterizing an image at a user interface layer instead of at a server (reporting service) and SAS teaches copying an image of a graph to the system clipboard for use in other applications.  Waese in view of Harvill contains a “base” process of rasterizing an image at a user interface layer instead of at a server (reporting service).  SAS contains a “comparable” process of copying an image of a graph to the system clipboard for use in other applications that has been improved in the same way as the claimed invention.  SAS’s known “improvement” could have been applied in the same way to the “base” process of Waese in view of Harvill and the results would have been predictable and resulted in making generated graph data available to other applications. Furthermore, both Waese in view of Harvill and SAS use and disclose similar system functionality (i.e. client-server document or visualization processing which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Waese et al. (NPL “Data Visualization Tools for Large Biological Data Sets”) in view of Harvill et al. (US PGPUB 20100106283) as applied to claims 1 and 11 above, and in further view of Bezar et al. (US PGPUB 20160314102).
As per claim 3, claim 1 is incorporated and Waese in view of Harvill doesn’t disclose but Bezar discloses wherein receiving the selection of the interactive image rendered in the user interface comprises:  receiving a request from the user to save at least one version of the interactive image, wherein the user has interacted with the interactive image to create the at least one version (Bezar, Figs. 10A-10F and [0056]-[0058], where multiple 
Waese in view of Harvill teaches rasterizing an image at a user interface layer instead of at a server (reporting service) and Bezar teaches saving a version of an interactive image in response to a user request.  Waese in view of Harvill contains a “base” process of rasterizing an image at a user interface layer instead of at a server (reporting service).  Bezar contains a “comparable” process of Bezar teaches saving a version of an interactive image in response to a user request that has been improved in the same way as the claimed invention.  Bezar’s known “improvement” could have been applied in the same way to the “base” process of Waese in view of Harvill and the results would have been predictable and resulted in the ability to use generated graph data in other applications. Furthermore, both Waese in view of Harvill and Bezar use and disclose similar system functionality (i.e. visualization of data which is also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 4, claim 3 is incorporated and Waese in view of Harvill doesn’t disclose but Bezar discloses wherein rasterizing the interactive image at the user interface layer associated with the user interface comprises:  rasterizing the at least one version of the interactive image to create another rasterized image (Bezar, [0051], where the viewable rendition 1502 is generated for an uploaded source document); and
adding the another rasterized image to an array of rasterized images requested by the user (Bezar, Figs. 10A-10F, where the list of versions maps to an array of images).
See claim 3 rejection for reason to combine.



As per claim 13, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Waese et al. (NPL “Data Visualization Tools for Large Biological Data Sets”) in view of Harvill et al. (US PGPUB 20100106283) in further view of Bezar et al. (US PGPUB 20160314102) as applied to claims 3 and 12 above, and in further view of Parmar et al. (US Patent 9736288).
As per claim 5, claim 3 is incorporated and Waese in view of Harvill and Bezar doesn’t disclose but Parmar discloses wherein rasterizing the interactive image at the user interface layer associated with the user interface comprises:  capturing a plurality of attributes that define the interactive image (Parmar, 3:35-65, where a screen shot is taken of a mobile device application and the screen shot is generated from widgets, display containers, and other elements arranged on the screen which maps to the attributes);
creating a two dimensional image from the plurality of attributes (Parmar, 3:35-65, where the screen shot maps to the 2D image); and
converting the two dimensional image into a byte array to create the rasterized image (Parmar, 3:35-65, where the mobile app page as rendered maps to the byte array).
Waese in view of Harvill and Bezar teaches rasterizing an image at a user interface layer instead of at a server (reporting service) and Parmar teaches creating a 2D screenshot of an application’s screen and saving it.  Waese in view of Harvill and Bezar contains a “base” process of rasterizing an image at a user interface layer instead of at a server (reporting service).  Parmar contains a “comparable” process of creating a 2D screenshot of an application’s screen and saving it that has been improved in the same way as the claimed 

As per claim 14, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waese et al. (NPL “Data Visualization Tools for Large Biological Data Sets”) in view of Harvill et al. (US PGPUB 20100106283) in further view of Bezar et al. (US PGPUB 20160314102) in further view of Parmar et al. (US Patent 9736288) as applied to claims 5 and 14 above, and in further view of Goncalves et al. (NPL “BiGGEsTS: integrated environment for biclustering analysis of time series gene expression data”).
As per claim 6, Waese discloses wherein the interactive image is a vector image (Waese, Figure 2.7 and Section 2.2.7, p. 46, where the viewed files are in SVG format which is a vector format).
Waese in view of Harvill, Bezar, and Parmar doesn’t disclose but Goncalves discloses wherein capturing the plurality of attributes that define the interactive image comprises:  obtaining the plurality of attributes from an extensible Markup Language (XML) data structure that defines the vector image (Goncalves, Section “Graphs of enriched terms”, where SVG files use the XML standard and are converted to raster (PNG) files).


As per claim 15, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Waese et al. (NPL “Data Visualization Tools for Large Biological Data Sets”) in view of Harvill et al. (US PGPUB 20100106283) in further view of Bezar et al. (US PGPUB 20160314102) in further view of Parmar et al. (US Patent 9736288) as applied to claims 5 and 14 above, and in further view of Mwalongo et al. (NPL “State‐of‐the‐Art Report in Web‐based Visualization”).
As per claim 7, claim 5 is incorporated and Waese in view of Harvill, Bezar, and Parmar doesn’t disclose but Mwalongo discloses wherein creating the two dimensional image from the plurality of attributes comprises:  using the plurality of attributes to define a HyperText Markup Language (HTML) element in a script (Mwalongo, Section 2.4, where the canvas element of HTML5is used to describe graphics and enable client-side rendering and it is executed using JavaScript), 
wherein the two dimensional image is rendered in the HTML element when the script is executed (Mwalongo, Section 2.4, where the canvas element of HTML5 is used to render the 2D image).


As per claim 8, claim 7 is incorporated and Waese in view of Harvill and Bezar doesn’t disclose but Parmar discloses wherein converting the two dimensional image into the byte array to create the rasterized image comprises:  obtaining raster image data from the rendered two dimensional image (Parmar, 3:35-65, where the mobile app page as rendered maps to the byte array; where obtaining raster image data from a 2D image of a mobile app page is an inherent part of obtaining and saving a screen shot of that page).
See claim 5 rejection for reason to combine.

As per claim 16, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DIANE M WILLS/            Primary Examiner, Art Unit 2619